DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/22/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, and 13 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Ouderkirk et al US 9557568 B1.
Re claim 1, Ouderkirk et al teaches an eye-tracking device, comprising: a first reflective polarizer having a first optical surface and a second optical surface that is opposite to the first optical surface, wherein the first optical surface of the first reflective polarizer includes a curved surface (see col 5, lines 48-67); and a first optical sensor positioned relative to the first reflective polarizer so that the first optical sensor receives a first tracking light reflected off of a first eye of a user, after the first tracking light is reflected by the first reflective polarizer (see claim 16).
	Re claim 2, Ouderkirk et al teaches wherein: the first reflective polarizer has a first portion and a second portion that is mutually exclusive to the first portion (see col 5, lines 48-67); the first optical sensor is positioned adjacent to the first portion of the first reflective polarizer for receiving the first tracking light reflected by the first portion of the first reflective polarizer (see claim 16); and the eye-tracking device further includes a second optical sensor positioned adjacent to the second portion of the first reflective polarizer for receiving a second tracking light reflected off of the first eye of the user, after the second tracking light is reflected by the second portion of the first reflective polarizer (see col 5, lines 48-67).
	Re claim 3, Ouderkirk et al teaches wherein: the first reflective polarizer defines an optical axis (see numeral 240 as one example); and the optical axis is positioned between the first portion and the second portion of the first reflective polarizer (see numeral 240 as one example).
	Re claim 4, Ouderkirk et al teaches further including: a first light source positioned to emit the first tracking light toward the first portion of the first optical surface so that the first portion of the first optical surface reflects the first tracking light toward the first eye of the user (see col 86, 34). 

	Re claim 6, Ouderkirk et al teaches wherein: the first reflective polarizer is configured to transmit at least a portion of ambient light impinging on the second optical surface of the first reflective polarizer toward the first eye of the user (see col 11, lines 55-58).
	Re claim 7, Ouderkirk et al teaches
7. (Original) The eye-tracking device of claim 1, wherein the first optical surface of the first reflective polarizer is a concave surface, a spherical surface, a convex surface, an ellipsoidal surface, or a paraboloidal surface.
	Re claim 8, Ouderkirk et al teaches a first electronic display positioned to project first image light toward the first reflective polarizer so that at least a first portion of the first image light 1s reflected toward an eye of a user of the display device (see numeral 935).
	Re claim 9, Ouderkirk et al teaches wherein: the first reflective polarizer is configured to reflect light having a first polarization while transmitting light having a second polarization distinct from the first polarization (see col 5, lines 48-67); and the display device further includes a second reflective polarizer having a third optical surface and a fourth optical surface that is opposite to the third optical surface, the second reflective polarizer being distinct and separate from the first reflective polarizer and configured to reflect light having the second polarization (see col 5, lines 48-67).
	Re claim 10, Ouderkirk et al teaches wherein the first optical surface of the first reflective polarizer and the third optical surface of the second reflective polarizer have a common center of curvature (see figures 1, 2, 9).
	Re claim 13, Ouderkirk et al teaches wherein the display device further includes: a second electronic display distinct from the first electronic display positioned to project second image light toward the first reflective polarizer so that at least a first portion of the second image light is reflected toward an eye of a user of the display device (see numeral 935).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10739586. Although the claims at issue are not identical, they are not patentably distinct from each other because Both claim sets include the same limitations just not grouped into the exact same claims for instance both sets include similar/same reflective curved polarizers sensors and light sources.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5345281 A	US 20120194418 A1		US 20130322810 A1
US 20150378074 A1: similar structure

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872